Exhibit 10.2

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”), dated as of May 9, 2016, is made and
entered into between the undersigned shareholder (“Shareholder”) of FBC Bancorp,
Inc., a Florida corporation (the “Company”), and Sunshine Bancorp, Inc., a
Maryland corporation (“Buyer”).

WHEREAS, concurrently with or following the execution of this Agreement, the
Company, Buyer, Florida Bank of Commerce, a Florida state bank and wholly-owned
subsidiary of Company (“Company Bank”), and Sunshine Bank, a Federal savings
bank and a wholly-owned subsidiary of Buyer (“Buyer Bank”), have entered, or
will enter, into an Agreement and Plan of Merger (as the same may be amended
from time to time, the “Merger Agreement”), providing for, among other things,
the merger (the “Merger”) of Company into Buyer and Company Bank into Buyer
Bank;

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Buyer has required that Shareholder execute and deliver this Agreement; and

WHEREAS, in order to induce Buyer to enter into the Merger Agreement,
Shareholder is willing to make certain representations, warranties, covenants
and agreements with respect to the shares of common stock, par value $5.00 per
share, of the Company (“Company Common Stock”) beneficially owned by Shareholder
and set forth below Shareholder’s signature on the signature page hereto (the
“Original Shares” and, together with any additional shares of Company Common
Stock pursuant to Section 6 hereof, the “Shares”).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions.

For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Merger Agreement.

 

2. Representations of Shareholder.

Shareholder represents and warrants to Buyer that:

(a) (i) Shareholder owns beneficially (as such term is defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended, referred to as the
“Exchange Act”) all of the Original Shares, and (ii) except pursuant hereto,
there are no options, warrants or other rights, agreements, arrangements or
commitments of any character to which Shareholder is a party relating to the
pledge, disposition or voting of any of the Original Shares and there are no
voting trusts or voting agreements with respect to the Original Shares.



--------------------------------------------------------------------------------

(b) Shareholder does not beneficially own any shares of Company Common Stock
other than (i) the Original Shares and (ii) any options, warrants or other
rights to acquire any additional shares of Company Common Stock or any security
exercisable for or convertible into shares of Company Common Stock, set forth on
the signature page of this Agreement (collectively, “Options”).

(c) Shareholder has full legal capacity (and, if applicable, corporate power and
authority) to enter into, execute and deliver this Agreement and to perform
fully Shareholder’s obligations hereunder. This Agreement has been duly and
validly executed and delivered by Shareholder and constitutes the legal, valid
and binding obligation of Shareholder, enforceable against Shareholder in
accordance with its terms, except in each case as enforcement may be limited
general principles of equity, whether applied in a court of law or court of
equity, and by bankruptcy, insolvency and similar laws affecting creditor’s
rights and remedies generally.

(d) None of the execution and delivery of this Agreement by Shareholder, the
consummation by Shareholder of the transactions contemplated hereby or
compliance by Shareholder with any of the provisions hereof will conflict with
or result in a breach, or constitute a default (with or without notice of lapse
of time or both) under any provision of, any trust agreement, loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement, instrument
or Law applicable to Shareholder or to Shareholder’s property or assets.

(e) No consent, approval or authorization of, or designation, declaration or
filing with, any Governmental Authority or other Person on the part of
Shareholder is required in connection with the valid execution and delivery of
this Agreement. No consent of Shareholder’s spouse is necessary under any
“community property” or other laws in order for Shareholder to enter into and
perform its obligations under this Agreement.

 

3. Agreement to Vote Shares.

Except as expressly permitted under Section 5.10 of the Merger Agreement,
Shareholder agrees during the term of this Agreement to vote the Shares, and to
cause any holder of record of Shares to vote (or execute a written consent or
consents if shareholders of the Company are requested to vote their shares
through the execution of an action by written consent in lieu of any such annual
or special meeting of Shareholders of the Company): (i) in favor of the Merger
and the Merger Agreement, at every meeting (or in connection with any action by
written consent) of the shareholders of the Company at which such matters are
considered and at every adjournment or postponement thereof; (ii) against (1)
any Acquisition Proposal, (2) any action, proposal, transaction or agreement
which could reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Merger Agreement or of Shareholder under this Agreement, and (3) any
action, proposal, transaction or agreement that could reasonably be expected to
impede, interfere with, delay, discourage, adversely affect or inhibit the
timely consummation of the Merger or the fulfillment of the Company’s or Company
Bank’s conditions under the Merger Agreement or change in any manner the voting
rights of any class of shares of the Company (including any amendments to

 

2



--------------------------------------------------------------------------------

the articles of incorporation or bylaws of the Company). Notwithstanding any
other provision of this Agreement, nothing in this Agreement shall preclude the
Shareholder from voting for a Superior Proposal (and, in that circumstance,
against the Merger and the Merger Agreement) in accordance with the terms of
Section 5.10 of the Merger Agreement.

 

4. No Voting Trusts or Other Arrangement.

Shareholder agrees that Shareholder will not, and will not permit any entity
under Shareholder’s control to, deposit any of the Shares in a voting trust,
grant any proxies with respect to the Shares or subject any of the Shares to any
arrangement with respect to the voting of the Shares other than agreements
entered into with Buyer.

 

5. Transfer and Encumbrance.

Shareholder agrees that during the term of this Agreement, Shareholder will not,
directly or indirectly, transfer, sell, offer, exchange, assign, pledge or
otherwise dispose of or encumber (“Transfer”) any of the Shares or enter into
any contract, option or other agreement with respect to, or consent to, a
Transfer of, any of the Shares or Shareholder’s voting or economic interest
therein. Any attempted Transfer of Shares or any interest therein in violation
of this Section 5 shall be null and void. This Section 5 shall not prohibit a
Transfer of the Shares by Stockholder to any member of Stockholder’s immediate
family, or to a trust for the benefit of Stockholder or any member of
Stockholder’s immediate family, or upon the death of Stockholder; provided, that
a Transfer referred to in this sentence shall be permitted only if, as a
precondition to such Transfer, the transferee agrees in a writing, reasonably
satisfactory in form and substance to Parent, to be bound by all of the terms of
this Agreement.

 

6. Additional Shares.

Shareholder agrees that all shares of Company Common Stock that Shareholder
purchases, acquires the right to vote or otherwise acquires beneficial ownership
(as defined in Rule 13d-3 under the Exchange Act) of after the execution of this
Agreement shall be subject to the terms of this Agreement and shall constitute
Shares for all purposes of this Agreement.

 

7. Waiver of Appraisal and Dissenters’ Rights.

Shareholder hereby waives, and agrees not to assert or perfect, any rights of
appraisal or rights to dissent from the Merger that Shareholder may have by
virtue of ownership of the Shares.

 

8. Termination.

This Agreement shall terminate upon the earliest to occur of (i) the Effective
Time and (ii) the date on which the Merger Agreement is terminated in accordance
with its terms.

 

3



--------------------------------------------------------------------------------

9. No Agreement as Director or Officer.

Shareholder makes no agreement or understanding in this Agreement in
Shareholder’s capacity as a director or officer of the Company or any of its
subsidiaries (if Shareholder holds such office), and nothing in this Agreement:
(a) will limit or affect any actions or omissions taken by Shareholder in
Shareholder’s capacity as such a director or officer, including in exercising
rights under the Merger Agreement, and no such actions or omissions shall be
deemed a breach of this Agreement or (b) will be construed to prohibit, limit or
restrict Shareholder from exercising Shareholder’s fiduciary duties as an
officer or director to the Company or its shareholders.

 

10. Specific Performance.

Each party hereto acknowledges that it may be impossible to measure in money the
damage to the other party if a party hereto fails to comply with any of the
obligations imposed by this Agreement, that every such obligation is material
and that, in the event of any such failure, the other party may not have an
adequate remedy at law or damages. Accordingly, each party hereto agrees that
injunctive relief or other equitable remedy, in addition to remedies at law or
damages, is the appropriate remedy for any such failure and will not oppose the
seeking of such relief on the basis that the other party has an adequate remedy
at law. Each party hereto agrees that it will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with the other
party’s seeking or obtaining such equitable relief.

 

11. Entire Agreement.

This Agreement supersedes all prior agreements, written or oral, between the
parties hereto with respect to the subject matter hereof and contains the entire
agreement between the parties with respect to the subject matter hereof. This
Agreement may not be amended or supplemented, and no provisions hereof may be
modified or waived, except by an instrument in writing signed by both of the
parties hereto. No waiver of any provisions hereof by either party shall be
deemed a waiver of any other provisions hereof by such party, nor shall any such
waiver be deemed a continuing waiver of any provision hereof by such party.

 

4



--------------------------------------------------------------------------------

12. Notices.

All notices, requests, claims, demands, and other communications hereunder shall
be in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt), (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested), (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient, or (d)
on the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
12):

If to Buyer:

Sunshine Bancorp, Inc.

102 West Baker Street

Plant City, Florida 33563

Fax:                    

Attention: Brent Smith

If to Shareholder, to the address or facsimile number set forth for Shareholder
on the signature page hereof.

 

13. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Florida without giving effect to any choice or
conflict of law provision or rule (whether of the State of Florida or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Florida.

(b) Each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns shall be brought and determined
exclusively in the state or federal courts located in the State of Florida. Each
of the parties hereto agrees that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in Section
12 or in such other manner as may be permitted by applicable Laws, will be valid
and sufficient service thereof. Each of the parties hereto hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court or tribunal other than the aforesaid courts. Each of the parties hereto
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any action or proceeding with respect to
this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder (i) any claim that it is not personally
subject to the jurisdiction of the above named courts for any reason other than
the failure to serve process in accordance with this Section 13(b), (ii) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise), and (iii) to the fullest
extent permitted by the applicable Law, any claim that (x) the suit, action or
proceeding in such court is brought in an inconvenient forum, (y) the venue of
such suit, action

 

5



--------------------------------------------------------------------------------

or proceeding is improper, or (z) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts. Notwithstanding the foregoing, if any
civil action, arbitration or other legal proceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach, default
or misrepresentation in connection with any provision of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees, court costs and all expenses even if not taxable as
court costs (including without limitation, all such fees, taxes, costs and
expenses incident to arbitration, appellate, bankruptcy and post-judgment
proceedings), incurred in that proceeding, in addition to any other relief to
which such party or parties may be entitled. Attorneys’ fees shall include,
without limitation, paralegal fees, investigative fees, administrative costs and
all other charges billed by the attorney to the prevailing party (including any
fees and costs associated with collecting such amounts).

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section 13(c).

(d) If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

(e) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

(f) Each party hereto shall execute and deliver such additional documents as may
be necessary or desirable to effect the transactions contemplated by this
Agreement.

 

6



--------------------------------------------------------------------------------

(g) All Section headings herein are for convenience of reference only and are
not part of this Agreement, and no construction or reference shall be derived
therefrom.

(h) The obligations of Shareholder set forth in this Agreement shall not be
effective or binding upon Shareholder until after such time as the Merger
Agreement is executed and delivered by the Company, Buyer, Company Bank, and
Buyer Bank, and the parties agree that there is not and has not been any other
agreement, arrangement or understanding between the parties hereto with respect
to the matters set forth herein.

(i) Neither party to this Agreement may assign any of its rights or obligations
under this Agreement without the prior written consent of the other party
hereto. Any assignment contrary to the provisions of this Section 13(i) shall be
null and void.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Voting
Agreement as of the date first written above.

 

SUNSHINE BANCORP, INC.

By

 

 

Name:

 

Title:

 

SHAREHOLDER

NAME:

 

 

By

 

 

Name:

 

Title:

  Number of Shares of Company Common Stock Beneficially Owned as of the Date of
this Agreement:

 

Street Address:

City/State/Zip Code:

Fax:

 

 

8